Order entered May 24, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00048-CV

                      ADRIAN BOOKER AND NICOLE SMITH, Appellants

                                                V.

                                ANISSA MAHMOUDI, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Collin County, Texas
                            Trial Court Cause No. 003-01795-2018

                                            ORDER
                 Before Chief Justice Burns, Justice Whitehill, and Justice Nowell

        Based on this Court’s opinion of this date, we REVERSE the trial court’s March 4, 2019

order finding appellant Adrian Booker not indigent. Booker is indigent and allowed to proceed

without advance payment of costs.

        We ORDER Stacey Kemp, Collin County Clerk, and Susan Maienschein, Official Court

Reporter for County Court at Law No. 3, to file their respective records within thirty days of the

date of this order.

        We DIRECT the Clerk of this Court to send a copy of this order to Ms. Kemp, Ms.

Maienschein, and all parties.

                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE